USCA4 Appeal: 20-7707      Doc: 20         Filed: 10/04/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7707


        JOSHUA ANDERSON,

                            Petitioner - Appellant,

                     v.

        MARK BOLSTER,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00075-LO-TCB)


        Submitted: July 26, 2022                                      Decided: Octcober 4, 2022


        Before QUATTLEBAUM and RUSHING, Circuit Judges, and MOTZ, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Joshua Anderson, Appellant Pro Se. Matthew James Mezger, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7707         Doc: 20     Filed: 10/04/2022    Pg: 2 of 2




        PER CURIAM:

              Joshua Gary Anderson appeals from the district court’s orders denying relief on his

        28 U.S.C. § 2241 petition in which he challenged his convictions by a general

        court-martial. We have reviewed the record and find no reversible error. Accordingly,

        although we grant Anderson’s motions to file supplemental informal briefs, we affirm the

        court’s orders. Anderson v. Bolster, No. 1:19-cv-00075-LO-TCB (E.D. Va. Mar. 4, 2020;

        filed Aug. 27, 2020 & entered Aug. 28, 2020). We deny Anderson’s motion to substitute

        party, and we dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   2